White, J.
A motion was made to quash the indictment in this case because it failed to allege that the offence was committed in the State of Texas. We copy the indictment, so far as it is necessary, to understand the ground of the motion, as follows : “In the name and by the authority of the State of Texas. The grand jurors in and for Houston County, said State, duly elected, tried, empanelled, sworn, and charged at the November term, A. D. 1877, of the District Court in and for said Houston County, upon their oaths, present to said court that John Satterwhite, on the 27th day of February, in the year of our Lord one thousand eight hundred and seventy-seven, in the county of Houston aforesaid,” etc.
*612It is claimed that the venue, as laid in the body of the indictment, is not sufficient; that, instead of charging that the offence was committed “ in the county of Houston aforesaid,” the indictment should have alleged that it was committed in the county of Houston, and State of Texas. This identical question was raised in The State v. Jordan, 12 Texas, 205, and it was there held that “ the venue is sufficiently stated in an indictment by presenting that the act was done in * the county of Rusk,’ and that it was not necessary to say ‘ said county of Rusk,’ nor add, ‘ in the State of Texas.’” It was further said: “ The county of Rusk was the one in which the court and jury were sitting. Its boundaries and limits, as a municipal subdivision of the State, were matters of judicial knowledge. And when the jury, in the course of its action, charged the defendant with having committed an offence in that county, there could be no doubt of the locus of the offence, nor of the jurisdiction of the jury to tind or the court to try the offence.”
There was no error in overruling the motion to quash. Several of the exceptions reserved by defendant to rulings of the court in the admission of evidence may be treated together, as they depend upon the same principle of law. The mare alleged to have been stolen was, before she was missed, running on the range with a colt of hers and a gray ridgling belonging to a man named Damon. At the time the mare was missed, the colt and the gray ridgling also disappeared from the range. On the trial, it was proved that these animals were all found in Polk County, having been sold there by the defendant, who called himself, and was passing under the name of, Baker. The . exceptions saved were to the admissibility of any and all the testimony relating to the colt and the ridgling, because defendant was charged alone with, and on trial alone for, theft of the mare. This evidence was directly connected with the main fact, and as such was properly admitted. Evidence of independent crimes is admissible “ when it is necessary *613to establish identity in developing the res gestee, or in making out the guilt of the defendant by a chain of circumstances connected with the crime for which he is on trial.” Gilbraith v. The State, 41 Texas, 569; Speights v. The State, 1 Texas Ct. App. 551; Persons v. The State, 3 Texas Ct. App. 240.
Mr. Wharton, in his American Criminal Law, says it is admissible to produce evidence of a distinct crime to prove scienter, or make out res gestee, or to exhibit a chain of circumstantial evidence in respect to the act charged. 1 Whart. Cr. Law (7th ed.), sects. 631, 635, 650; Ham v. The State, 4 Texas Ct. App. 646.
Another exception complains that, after the State had introduced a portion of a conversation (which was objected to) between Damon, the owner of the ridgling, a brother of Damon, and defendant and his brother, about the horses, the court refused to allow the witness to relate all the conversation between the parties at that time. Neither of these objections is well taken. Obviously, the conversation took place after the horses were stolen, for defendant told Damon’s brother that he understood he had accused him (defendant) of stealing them. Upon the other exception, in qualifying the bill, the court says he did not permit the remaining portion of the conversation between the parties to be given in evidence, because “ the witness stated he had stated all that was said by any of the parties in reference to the missing horses.” The statute only confers the right to have the whole of the conversation “ on the same subject ” inquired into, or such declarations introduced as are necessary to make the portion testified to fully understood, or which may explain it. Pasc. Dig., art. 3129.
Defendant urges, as another objection, that the court refused to permit him to prove by his witness what he (defendant) told witness was the reason which induced him to assume and pass under an assumed name. We do not see, *614even if the evidence had been admissible, that it would have met or proved any issue in the case. True, at the time he sold the horses he was passing under the name of Baker, and the fact that he had changed his name was, doubtless, a circumstance against him; but it did not in any way tend to disprove his guilt in the case that he had told the witness why he had changed his name.
In qualifying this bill of exceptions, the court makes a statement which, we think, fully meets and answers any supposed objection to the ruling. He says that, when he sustained the objection to the statement of the reasons as made by defendant to the witness, he at the same time stated “that if the witness knew, of his own knowledge, why the defendant changed his name, he could state that fact to the jury; and the said witness stated he did not know, of his own knowledge, why defendant changed his name.”
We are of opinion that the objections to the charge of the court are not tenable. The paragraph specially pointed out as being injurious to the rights of the defendant is in direct conformity with the provisions of the statute (Pose. Dig., art. 3108) which makes the jury the exclusive judges, in all cases, of the facts proved and the weight to be given to the testimony. From the fact that a witness is unimpeached and uncontradicted, it does not follow that the jury are necessarily bound to believe his evidence and take it as true. There is no such positive rule; no more than that they must reject his testimony, if evidence has been offered to impeach him. The question of credibility, under all the testimony and surrounding indications, judging from mode and manner of testifying, the probability or improbability of the statements, is for the jury; though they are not to reject or disregard a witness arbitrarily, and especially so in those cases where his testimony is sustained by the corroborative evidence of circumstances and of other witnesses. And, “ while they may judge of the credibility of *615a witness, they must exercise judgment, and not will merely, in doing so.” Robertson v. Dodge, 28 Ill. 161; Smith v. Grimes, 43 Iowa, 357; Hartford Life Ins. Co. v. Gray, 80 Ill. 29 ; Evans v. George, 80 Ill. 51; Green v. Cochran, 43 Ill. 545; Chester v.The State, 1 Texas Ct. App. 702; The State v. Smallwood, 75 N. C. 104; Jones v. The State, 5 Texas Ct. App. 86; Fisher v. The State, 4 Texas Ct. App. 181.
As stated above, the charge was correct in law ; and, as to how far the court and jury would credit or disbelieve the positive, but unsupported, testimony of the witness to the fact that he had seen the defendant and two strangers swap horses in the road, and that the horses defendant got were the stolen ones, was, it seems to us, a matter, under all the circumstances, peculiarly within their province; and where, as in this case, they had the witness before them, and the jury did not believe his statements, and the court refused a new trial, and the other testimony in the case is amply sufficient to support the verdict and judgment, this court will not interfere to disturb them simply because no one did or could contradict the statement.
As a whole, the charge given presented the law applicable to the facts, and is unobjectionable. No error is perceived in refusing to give the special instruction asked for defendant.
We see no error in the judgment, and it is affirmed.

Affirmed.